Citation Nr: 1759779	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss of the right ear.  

2.  Entitlement to service connection for hearing loss of the right ear.  

3.  Entitlement to service connection for diabetes mellitus type II. 

4.  Entitlement to service connection for impotency.  

5.  Entitlement to service connection for hypertension (claimed as high blood pressure) 

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  
 
7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1967 to August 1970.  The Veteran also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was previously before the Board in November 2016 and the case was remanded to provide the Veteran a hearing.  

In September 2017, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for impotency, hypertension, and peripheral neuropathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for hearing loss of the right ear was previously denied.  The Veteran did not appeal the decision and it became final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim, and it is reopened.

2.  Resolving all doubt in the Veteran's favor, the Board finds that Veteran's right ear hearing loss was incurred during the Veteran's military service.

3.  While stationed in Thailand at Udorn Air Force Base, the Veteran's barracks and military duties placed him in close proximity to the base perimeter.  

4.  Resolving all doubt in the Veteran's favor, the Board finds that he was exposed to herbicides while at Udorn Air Force Base.  


CONCLUSIONS OF LAW

1. New and material evidence has since been received, and the claim for entitlement to service connection for hearing loss of the right ear, is reopened.  38 U.S.C. §§ 1110, 5107(b), 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

2.  The criteria for service connection for hearing loss of the right ear have been met.  38 U.S.C. §§ 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C. §§ 1110, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C.A. §§ 5103, 5103A.

II.  New and Material Evidence 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In this case, the Veteran was denied entitlement to service connection for hearing loss of the right ear in December 1970.  He did not appeal this decision and the decision became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104 (2017). 

Subsequently, VA has obtained additional lay statements and a private medical opinion since the last decision became final.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the last final rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156 (a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for right hearing loss is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III.  The Claims 

A.  Hearing Loss of The Right Ear.  

The Veteran contends that his hearing loss of the right ear is due to his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The Veteran contends that his right ear was damaged due to his military service in the United States Air Force and Army National Guard.  

As to a current diagnosis, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  See October 13, 2017 Private Treatment Note.  

In regards to the Veteran's lay statements, the Veteran stated that he "believes that my right ear was damaged during the time I was active duty military even thought it was not as damaged as my left ear which is already service connected."  See January 2013 VA-Form 9.  The Veteran also stated that "I worked around jet aircraft in the Air Force and helicopters in the Army; I did that for over 18 years."  See January 2013 VA-Form 9.  

Turning to the medical evidence at hand, the Veteran was afforded a VA examination in July 2011.  The July 2011 examiner stated that the Veteran's hearing was tested on October 1970 shortly after discharge by the Hearing Clinic at UAB School of Medicine.  His hearing continued to be normal at all test frequencies in his right ear however he had a mild high frequency hearing loss with 90 percent discrimination ability in his left ear.  Based on evidence in the Veteran's C-file it is not likely that active duty military noise exposure caused his right ear hearing loss but it is likely that active duty military noise exposure caused his left ear hearing loss.  See July 2011 VA examination.  

The Veteran also obtained a private medical opinion regarding the nature and etiology of his right ear hearing loss.  The Veteran's doctor stated that the primary history of exposure to excessively loud noise that the Veteran reported occurred while he served in the U.S. Air Force and Army National Guard.  There were no other illnesses, injuries, familial history of hearing loss, or ototoxic medications that could be related to this bilateral hearing loss and tinnitus.  The doctor concluded by opining that the Veteran's "hearing loss was more likely than not caused by, was a result of, or has been worsened by the military service based noise exposure."  See October 2017 Private Medical Opinion.  

The Board finds the medical opinions regarding the nature and etiology of the Veteran's hearing disability to be highly probative.  The Board has reached this conclusion because the doctors in this case examined the Veteran and also interviewed him before they provided their opinion as to the nature and etiology regarding his hearing disability.  Thus, the Board places significant probative weight on these opinions.  See Davidson, supra.  

Moreover, in examining these opinions, the Board does not find that one opinion is entitled to any greater weight than the other opinion.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hearing loss of the right ear is therefore warranted.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.310; see also Gilbert.

B.  Diabetes Mellitus Type II. 

The Veteran contends that his disability is due to being exposed to herbicides while stationed in Thailand in 1968-1969.  

As discussed above, service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for certain specified diseases on a presumptive basis if a veteran was exposed to Agent Orange during active service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(b), 3.309(e). A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.§ 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

The Department of Defense has also confirmed to VA that herbicides were used in Thailand during the Vietnam Era.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Id.  This applies only during the Vietnam Era.  Id.

The list of diseases associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and also stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

Lastly, the availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

As to a current diagnosis, the Veteran has been diagnosed with diabetes mellitus type II since 1994.  See September 25, 2017 Dr. T. H. Opinion.  

In addition, the Veteran's Air Force personnel records show that the Veteran was stationed at Udorn Air Force Base in Thailand from October 1968 to October 1969.  

In support of his claim, the Veteran has given testimony and has reported to VA that he was in close proximity to the base perimeter during his tour of duty in Thailand.  First of all, the Veteran reported that the barracks that he was assigned to were near the base perimeter.  The Veteran also stated that his duties in Thailand brought him close to the base perimeter.  Specifically, the Veteran stated that he was responsible for loading and unloading munitions on aircraft and for repairing and troubleshooting problems related to the radar and navigation systems on the aircraft.  The Veteran added that these duties were not always completed in an aircraft hangar and these tasks would be performed on the flight line.  See Statement in Support of Claim September 27, 2017 and September 2017 Hearing Transcript.  Moreover, the Veteran testified that the area of the base where he worked on aircraft was barren, and there was very little if any grass growing, especially on the other side fence.  See September 2017 Hearing Transcript.  Lastly, the Veteran submitted a written report regarding the spraying of tactical herbicides in Thailand along with photographs from Udorn showing that his barracks and work areas were in close proximity to the base perimeter.  See Statement in Support of Claim September 27, 2017

The Board finds the Veteran's account of herbicide exposure during service to be credible.  The Board has reached this conclusion because the Veteran's statements have been consistent, they are supported by the photographic evidence that he has submitted, his statements are supported by the information contained in his military personnel records, and the Veteran's statements are consistent with the circumstances and conditions of his service at the Udorn Air Force Base in Thailand.  Accordingly, the Board has placed significant probative weight on these statements.  Davidson, supra.  

The Veteran has also submitted a private medical opinion in further support of his claim.  The Veteran's private doctor stated that the Veteran "has been a patient of mine since 1980.  He was diagnosed with Diabetes Type II in 1994. " See Dr. T. H. September 25, 2017 Opinion.  The doctor continued by stating that "in my opinion if Agent Orange has been linked to the onset of Diabetes there is at least a 50/50 probability that it is associated to the cause of his diabetes and could very well be most likely caused by this exposure."  See Dr. T. H. September 25, 2017 Opinion.
The Board places some limited probative value on the opinion provided by Dr. T. H.  The Board has reached this conclusion because the opinion is not very thorough or well-reasoned.  Although the opinion does not contain a thorough analysis, the Board still finds some probative value in the opinion because the doctor has a longstanding treatment history with the Veteran.  Dr. T. H. is extremely familiar with the Veteran's medical history and based on that knowledge, he only identified Agent Orange to be the cause of the Veteran's diabetes.  Davidson, supra.  
The opinion provided by Dr. T. H. is also not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was likely exposed to herbicide agents to include Agent Orange during service in accordance with his duties and living quarters near the base perimeter.  Thus, the Board finds that entitlement to service connection for diabetes mellitus type II is warranted on a direct basis pursuant to Combee v. Brown, supra.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Of course, this determination is limited to this specific Veteran, based on the facts presented.


ORDER

New and material evidence having been received, the claim for service connection for hearing loss of the right ear, is reopened.

Entitlement to service connection for hearing loss of the right ear, is granted.  

Entitlement to service connection for Diabetes Mellitus Type II, is granted.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the Veteran's claims for service connection for impotency, hypertension, and peripheral neuropathy of the left and right lower extremities, the Board notes that the record does not contain a medical opinion regarding the nature and etiology of these disabilities and the Veteran has not been afforded a VA examination for these disabilities.  According to McClendon, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that a remand is required in order to obtain competent and credible medical opinions as to the nature and etiology for the disabilities remaining on appeal.  

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from July 7, 2011.

2.  After obtaining authorizations from Veteran, associate with the claims file any of the Veteran's contemporaneous private treatment records from July 1, 2004.

3.  Schedule the Veteran for VA examinations regarding his impotency, hypertension, and peripheral neuropathy of the left and right lower extremities.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Is it as least as likely as not that the Veteran's impotency is related to his active military service or had its onset while on active duty?

(B).  Is it as least as likely as not that the Veteran's impotency is a result of the Veteran's service-connected diabetes mellitus type II?

(C).  Is it as least as likely as not that the Veteran's impotency was aggravated (i.e. permanently worsened) by the Veteran's service-connected diabetes mellitus type II?

(A).  Is it as least as likely as not that the Veteran's hypertension is related to his active military service or had its onset while on active duty?

(B).  Is it as least as likely as not that the Veteran's hypertension is a result of the Veteran's service-connected diabetes mellitus type II?

(C).  Is it as least as likely as not that the Veteran's hypertension was aggravated (i.e. permanently worsened) by the Veteran's service-connected diabetes mellitus type II?

(A).  Is it as least as likely as not that the Veteran's peripheral neuropathy of the left and right lower extremities is related to his active military service or had its onset while on active duty?

(B).  Is it as least as likely as not that the Veteran's peripheral neuropathy of the left and right lower extremities is a result of the Veteran's service-connected diabetes mellitus type II ?

(C).  Is it as least as likely as not that the Veteran's peripheral neuropathy of the left and right lower extremities was aggravated (i.e. permanently worsened) by the Veteran's service connected diabetes mellitus type II?

In providing the requested opinions, the examiner should be aware that the Board has conceded that the Veteran has been exposed to herbicides to include Agent Orange.  

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


